DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendment to the claims were received on August 15, 2022.  These amendments overcome the previous rejection under 35 U.S.C.(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (USPN 7,370,845) in view of Murasaka (USPN 10,316,762).

Regarding claim 1, Kondo teaches a throttle device (figure 1), comprising:
a throttle valve (figure 1, element 4); and
a throttle body (figure 1, element 1) having a through hole (figure 1, element 2a) where the throttle valve is arranged (column 4, lines 60-65), the throttle body including a connection part (figure 1, element 10) to which a flow passage forming member is fittable (column 4, line 63 – column 5, line 5), the flow passage forming member communicating with the through hole and forming an intake passage with the through hole (column 1, lines 17-33), and
the connection part having a contour defined by a minor axis along an axis direction of a rotatable shaft of the throttle valve and a major axis which is longer than the minor axis (column 4, line 66 - column 5, line 19; column 5, lines 6-13, in particular; column 4, lines 8-14),
wherein the through hole has a center located on the major axis of the contour of the connection part (figure 1, the center of through hole 2a is on the major axis of connection part 10 since 2a is centered on 10; column 5, lines 20-31); 
wherein a distance between the gear casing and a center of the contour of the connection part is designed to ensure a fitting space for the flow passage forming member fittable to the connection part having the major axis longer than the minor axis while ensuring a thickness of the connection part for holding a fuel injection device (This is an intended use limitation.  If the prior art can perform the use, then it meets the limitation.), and 
where “Rmax” is half a length of the major axis of the contour of the connection part (figure 1, one half of 10b = R on figure 4 = 20.5mm), and “a” is a thickness of the flow passage forming member (figure 2, the thickness of element 8 ~ 2mm).

Kondo is silent as to the throttle device comprising a gear casing; 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve, 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis, and 
wherein a distance "d" between the gear casing and a center of the contour of the connection part (figure 1, S = 17mm, but d would be S + an unknown distance to the gear casing not shown in Kondo) satisfies: d<Rmax+a+5mm (17mm+the unknown distance is not necessarily less than 20.5mm+2mm+5mm (based on “Rmax” and “a” cited above) or 27.5mm).

Murasaka teaches a throttle device comprising a gear casing (figures 1-3, element 12); wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve (column 6, lines 42-54; figures 1-3, element 12), 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis (figures 2 and 3 show the orientation of gear casing 12 with respect to the engine side spigots 17 of the throttle valves 2 and 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to operate the valves would be a known way operating the throttle device, as shown by the location of the gear casing in Murasaka.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to make the proportions of Kondo such that the distance from the gear casing of Murasaka to the center of the contour of the connection part is less than half a length of the major axis of the contour of the connection part plus a thickness of the flow passage forming member plus 5mm (d<Rmax+a+5 mm).  It would have been an obvious matter of design choice to make the different portions of the throttle device of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In MPEP 2144.04(IV)(A) states “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Furthermore, Kondo states that narrowing the width of the throttle device is a way of optimizing the fit of the device on the vehicle (column 5, lines 56-65).  See also MPEP 2144.05(II)(A) regarding “Overlapping, approaching, and similar ranges, amounts, and proportions” which points to In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Regarding claim 4, the modified device of Kondo teaches the throttle device according to claim 1. 

Kondo is silent as to wherein the gear casing protrudes to an opposite side to the throttle valve relative to an end surface of the connection part where an opening end of the through hole is formed, in an extending direction of the through hole.

Murasaka teaches a throttle device wherein the gear casing protrudes to an opposite side to the throttle valve relative to an end surface of the connection part where an opening end of the through hole is formed, in an extending direction of the through hole (figure 3 shows the orientation of gear casing 12 being oriented further back from the engine side spigots 17 of the throttle valves 2 and 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to operate the valves would be a known way operating the throttle device, as shown by the location of the gear casing in Murasaka.

Regarding claim 5, Kondo teaches the throttle device according to claim 1, further comprising 
the fuel injection device held by the connection part to be exposed to the intake passage (column 3, line 60 – column 4, line 14; figure 1, elements 5 and 7), 
wherein the fuel injection device is arranged at a position deviated from the through hole in an extending direction of the major axis (figure 2, elements J, 5, and 7 show the fuel injection device in this arrangement).

Regarding claim 6, Kondo teaches the throttle device according to claim 1, wherein the through hole is circular (column 4, line 66 - column 5, line 19; figure 1, element 4 is in a circular hole).

Regarding claim 7, the modified device of Kondo teaches the throttle device according to claim 1.

Kondo is silent as to wherein the connection part has a groove, to which the flow passage forming member is fittable, in an outer circumferential surface of the connection part defined by the contour of the connection part.

Murasaka teaches a throttle device wherein the connection part has a groove, to which the flow passage forming member is fittable, in an outer circumferential surface of the connection part defined by the contour of the connection part (figure 3, there is a groove in element 17 inside of 18 at the longitudinal location of element 19; column 6, line 64 – column 7, line 6).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the groove in the connection part of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a groove, as found in Murasaka, to align and connect the flow passage forming member to the connection part of Kondo would allow for the parts to be quickly and reliably aligned and ensure that they stay in the proper alignment during operation.  

Regarding claim 8, the modified device of Kondo teaches the throttle device according to claim 1, wherein the distance "d" satisfies: d = d', where "d"' is a distance between the gear casing and the center of the through hole (figure 1, S = 17mm, and d would be S + an unknown distance to the gear casing not shown in Kondo. Distance d’ is the same as d since the center of the contour of the connection part 10 is the same axis as the center of the through hole 2a, and the unknown distance to the gear casing, not shown in Kondo, would be the same for both d and d’.).

Regarding claim 9, the modified device of Kondo teaches a throttle device (figure 1), comprising:
a throttle valve (figure 1, element 4); and
a throttle body (figure 1, element 1) having a through hole (figure 1, element 2a) where the throttle valve is arranged (column 4, lines 60-65), the throttle body including a connection part (figure 1, element 10) to which a flow passage forming member is fittable (column 4, line 63 – column 5, line 5), the flow passage forming member communicating with the through hole and forming an intake passage with the through hole (column 1, lines 17-33), and
the connection part having a contour defined by a minor axis along an axis direction of a rotatable shaft of the throttle valve and a major axis which is longer than the minor axis (column 4, line 66 - column 5, line 19; column 5, lines 6-13, in particular; column 4, lines 8-14),
wherein the through hole has a center located on the major axis of the contour of the connection part (figure 1, the center of through hole 2a is on the major axis of connection part 10 since 2a is centered on 10); 
wherein in a first direction a distance "d" between the gear casing and a center of the contour of the connection part (figure 1, S = 17mm, and d would be S + an unknown distance to the gear casing not shown in Kondo) satisfies: d=d’ so that the connection part is not eccentric with respect to the through hole in the first direction (figure 1, h2 and h3 are the same thickness or about 2mm; column 5, lines 20-31), 
where "d"' is a distance between the gear casing and the center of the through hole (Distance d’ is the same as d since the center of the contour of the connection part 10 is the same axis as the center of the through hole 2a, and the unknown distance to the gear casing, not shown in Kondo, would be the same for both d and d’.).

Kondo is silent as to the throttle device comprising a gear casing; 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve, 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis. 

Murasaka teaches a throttle device comprising a gear casing (figures 1-3, element 12); 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve (column 6, lines 42-54; figures 1-3, element 12), 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis (figures 2 and 3 show the orientation of gear casing 12 with respect to the engine side spigots 17 of the throttle valves 2 and 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to operate the valves would be a known way operating the throttle device, as shown by the location of the gear casing in Murasaka.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (USPN 7,370,845) in view of Ikeda (USPN 7,216,625).

Regarding claim 11, Kondo teaches a throttle device, comprising:
a throttle valve (figure 1, element 4);
a rotatable shaft of the throttle valve (figure 1, element 3);
a throttle body (figure 1, element 1) having a through hole (figure 1, element 2a) where the throttle valve is arranged (column 4, lines 60-65), 
the throttle body including a connection part (figure 1, element 10) to which a flow passage forming member is fittable (column 4, line 63 – column 5, line 5), 
the flow passage forming member communicating with the through hole and forming an intake passage with the through hole (column 1, lines 17-33), 
wherein the connection part has a contour defined by a minor axis along the first direction and a major axis which is longer than the minor axis (column 4, line 66 - column 5, line 19; column 5, lines 6-13, in particular; column 4, lines 8-14), 
wherein a first center of the contour of the connection part and a second center of the through hole are located on the major axis of the contour (figure 1, the center of through hole 2a is on the major axis of the contour of the connection part 10 since 2a is centered horizontally on 10), and
wherein the first center of the contour of the connection part is displaced downward toward the minor axis of the connection part with respect to the second center of the through hole (figure 1, the center of through hole 2a is not on the minor axis of the contour of the connection part 10 since 2a is not centered vertically on 10. The center of the connection part is displaced downward from the center of the through hole.).

Kondo is silent as to a motor for outputting a rotational force to the rotatable shaft of the throttle valve;
a motor output gear mounted on an output shaft of the motor;
a first gear engaging with the motor output gear;
a second gear mounted on the rotational shaft and engaging with the first gear;
a gear casing for housing a plurality of gears including the motor output gear, the first gear and the second gear;
wherein the motor output gear and the first gear are arranged below the second gear in a second direction orthogonal to a first direction that is an axial direction of the rotational shaft, 
wherein the gear casing is arranged away from the connection part in the first direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis, 
wherein the connection part is displaced toward the motor with respect to the through hole.

Ikeda teaches a motor (figure 1, element 4) for outputting a rotational force to the rotatable shaft of the throttle valve (figure 1, elements 9 and 2; column 7, lines 46-49);
a motor output gear mounted on an output shaft of the motor (figure 1, element 32; column 8, lines 24-28);
a first gear engaging with the motor output gear (figure 1, element 14; column 8, lines 28-37);
a second gear mounted on the rotational shaft and engaging with the first gear (figure 1, element 11; column 7, lines 58-62; column 8, lines 35-37);
a gear casing for housing a plurality of gears including the motor output gear, the first gear and the second gear (figure 1, element 18; column 8, lines 41-51);
wherein the motor output gear and the first gear are arranged below the second gear in a second direction orthogonal to a first direction that is an axial direction of the rotational shaft (figure 1, elements 32 and 14 are below element 11 and orthogonal to element 9), 
wherein the gear casing is arranged away from the connection part in the first direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis (figure 1, gears 32, 14, and 11 are between element 18 and element 1a), 
wherein the connection part is displaced toward the motor with respect to the through hole (figure 3, elements 1a and 26 butt out towards motor 4).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the motor and gearbox of Ikeda with the throttle valve of Kondo since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, the throttle valve of Kondo would be actuated and controlled by some mechanism that is not shown and using the explicitly shown and described actuation mechanism for the throttle of Ikeda of the motor and gearbox would be a known solution to one of ordinary skill in the art.  Using a standard motor and gear arrangement on the throttle valve of Kondo would be obvious since the throttle of Ikeda operates in essentially the same way as the throttle of Kondo.  	
Regarding claim 12, Kondo teaches the throttle valve according to claim 11, further comprising:
a fuel injection device inserted into a wall part defining the through hole (figure 2, elements J, 5, and 7 show the fuel injection device in this arrangement), the fuel injection device being held by the connection part (column 3, line 60 – column 4, line 14; figure 1, elements 5 and 7),
wherein the fuel injection device is arranged between the through hole and the motor casing in the second direction (figures 1 and 2, elements J, 5, and 7 show the fuel injection device in this arrangement with respect to the through hole.).

Kondo is silent as to a motor casing housing the motor.  

Ikeda teaches a motor casing housing the motor (figure 1, element 28; column 8, lines 15-22).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the motor and motor casing of Ikeda with the throttle valve of Kondo since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, the throttle valve of Kondo would be actuated and controlled by some mechanism that is not shown and using the explicitly shown and described motor and motor casing as the actuation mechanism for the throttle of Ikeda would be a known solution to one of ordinary skill in the art.  Using a standard motor on the throttle valve of Kondo would be obvious since the throttle of Ikeda operates in essentially the same way as the throttle of Kondo.  
	
Response to Arguments
Applicant’s arguments, see pages 6-8, filed August 15, 2022, with respect to the rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 8 and 9 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that amended claims 1 and 9 are allowable, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747